UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-7841



ROBERT T. CARTER,

                                              Plaintiff - Appellant,
          versus


STEPHEN COLLINS; CATHY DIALS, Nurse,

                                            Defendants - Appellees,
          and


LUMBERTON MEDICAL STAFF; OTHER UNKNOWN PARTIE,

                                                           Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-433-5-BO)


Submitted:   February 6, 2003           Decided:     February 13, 2003


Before WILKINS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert T. Carter, Appellant Pro Se. James Philip Allen, OFFICE OF
THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert T. Carter appeals the district court’s order dismissing

his 42 U.S.C. § 1983 (2000) complaint without prejudice for failure

to exhaust administrative remedies.     The district court properly

required exhaustion of administrative remedies under 42 U.S.C. §

1997e(a) (2000). Because Carter did not demonstrate to the district

court that he had exhausted administrative remedies or that such

remedies were not available, the court’s dismissal of the action,

without prejudice, was not an abuse of discretion. Accordingly, we

affirm the district court’s order.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                2